DETAILED ACTION
                                                         Terminal Disclaimer 
1. The terminal disclaimer filed on 8/23/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/980,373 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
2.    Claims 21-40 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 21 and 40  ,which include,
a method for measuring ability of at least one eye of a test subject to adapt to darkness and  the method having  photobleaching one or more photoreceptors of  the at least one eye using a photobleaching light having a tailored wavelength spectra spanning within a spectrum visible to human eye and  exposing  a retina  and obtaining, from the test subject, over a period of time and  a series of responses indicating observation of the stimulus light after exposure to the photobleaching light and administering a dark adaptometry psychophysical test on the at least one eye and determining status of dark adaptation, for the at least one eye and using the series of responses obtained over the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/26/2021